DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.												As to claim 1, the limitation “at least two adjacent chips” and “an area greater than the cumulative area of said two chips” fails to clearly define the structures. Specifically, the “at least two adjacent chips” includes at least two but not limited to two chips, where “said two chips” fails to define which of said two chips are when there are more than two chips as suggested by the limitation. Further, the limitation “the cumulative area of said two chips” lacks sufficient antecedent basis as it is not clear how the “cumulative area” is defined/determined. Specifically, a chip is not yet formed/defined at the step of “growing the wires” and therefore “cumulative area of said two chips” cannot be determined/defined. Moreover, when there are more than two adjacent chips, it is not clear how the cumulative area of said two chips is defined because the cumulative area is different depending on which two chips of the more than two chips are chosen. Further, the limitation “at least one zone…which zones are called imprints” appears to define one zone is sufficient while the limitation “which zones” require more than one zone. Thus, it appears the limitation “at least one zone” has to be a plurality of zones rather than “at least one” or the “which zones” are directed to other zone structures. Thus, the limitation renders the claims indefinite and clarification is required.													As to claim 3, the limitation “said mask” lacks sufficient antecedent basis as claim 1 does not recite such a limitation. Thus, the limitation renders the claims indefinite and clarification is required.								As to claim 6, the limitation “possible” fails to recite with certainty. It is not clear whether the limitation includes any potential failure to establish the connection. Thus, the limitation renders the claims indefinite and clarification is required.				As to claim 8, the limitation “said protective mask” lacks sufficient antecedent basis as claim 1 does not recite such a limitation. Thus, the limitation renders the claims indefinite and clarification is required.									As to claim 12, the limitation “if the wires are grown from a nucleation layer” recites a conditional statement that fails to define a situation when the wires are NOT grown from a nucleation layer. It is not clear whether the limitation is further limiting when the wires are NOT grown from a nucleation layer in view of the conditional statement. Thus, the limitation renders the claims indefinite and clarification is required.				
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2 949 278 1 A1 to Gasse et al. (“Gasse”) (U.S. Patent Application Publication No. 2012/0164767 A1 to Gasse et al. (“Gasse”) is applied as equivalent English version) in view of U.S. Patent Application Publication No. 2011/0089401 A1 to Hiraiwa et al. (“Hiraiwa”).					As to claim 1, although Gasse discloses a process for producing at least two adjacent chips (24) each comprising an array of light-emitting wires (16) connected together in a given chip (24) by a transparent conductive layer (20), comprising the following steps: producing, on a substrate (10), a plurality of individual zones (on 14) for growing wires (16) extending over an area greater than the cumulative area of said two chips (24); growing wires (NTi) in the individual growth zones (on 14); removing (Fig. 26) wires (16) from at least one zone forming an initial free area so as to define said arrays of wires (16), said initial free area comprising individual growth zones level (slow RIE at a certain point provides the level position) with the removed wires, which zones are called imprints; and depositing (Fig. 33) a conductive layer (72) on each array of wires (16) so as to electrically connect the wires (16) of a given array of wires (16), each conductive layer (72) being separated from the conductive layer (72) of the neighbouring chip (24) by a free area (See Fig. 5, Fig. 11, Fig. 22, Fig. 24, Fig. 25, Fig. 26, Fig. 32, Fig. 33, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0044, ¶ 0053, ¶ 0055, ¶ 0059, ¶ 0060, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0070, ¶ 0071, ¶ 0072, ¶ 0073, ¶ 0079) (Notes: the induvial zones respectively provide zones for the light-emitting wires), Gasse does not further disclose wherein depositing the conductive layer is depositing a transparent conductive layer.												However, Hiraiwa does disclose depositing a transparent conductive layer (130/110) (See Fig. 7, ¶ 0421, ¶ 0425, ¶ 0426).								In view of the teaching of Hiraiwa, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Gasse to have wherein depositing the conductive layer is depositing a transparent conductive layer because the transparent conductive layer serves as a junction layer to improve the junction strength between a pad and the chips (See ¶ 0425).						As to claim 2, Gasse further discloses in which the individual growth zones (on 14) are apertures (zcia, zci) defined in a mask (18) located on the surface of said substrate (10) (See Fig. 22, Fig. 25, Fig. 26).							As to claim 3, Gasse further discloses in which the substrate (10) comprises a nucleation layer (14) on which said mask is located (See Fig. 11, Fig. 22, ¶ 0069) (Notes: the nucleation layer does not specify any particular structure/material such that the limitation is met).								.			As to claim 4, Gasse further discloses in which the individual growth zones (on 14) are nucleation pads (zcib) (See Fig. 11, Fig. 22, ¶ 0069) (Notes: the nucleation pads do not specify any particular structure/material such that the recited “individual growth zones are nucleation pads” is met).									As to claim 5, Gasse in view of Hiraiwa further discloses in which the transparent conductive layers (72/130) are deposited so as to partially cover the individual growth zones (on 14) from which light-emitting wires (16) have been removed (See Fig. 32, Fig. 33).											As to claim 6, Gasse in view of Hiraiwa further discloses comprising producing electrical pads (108) making it possible to connect electrically said chips (24), said pads (108) being placed on said corresponding conductive layers (130) (See Gasse Fig. 33 and Hiraiwa Fig. 7). 												As to claim 7, Gasse further discloses in which the wire removal (Fig. 26) comprises the following steps: producing (Fig. 23) a protective mask (60) containing apertures level with an array of wires (16) located on an initial free area of the substrate (10), said mask (60) encapsulating at least a first array of wires (16) and a second array of wires (16) separated by said initial free area; and removing (Fig. 26) the wires (16) in said initial free area (See Fig. 23, Fig. 26).								As to claim 8, Gasse further disclose in which the wires (16) are removed by a direct etching operation through said protective mask (See Fig. 26).					As to claim 9, Gasse further discloses in which the wires (16) are removed by a direct chemical etching operation through said protective mask, or by a direct dry etching operation through said protective mask, with an RIE or ICP plasma (See Fig. 26, ¶ 0073).												As to claim 12, Gasse further discloses in which if the wires (16) are grown from a nucleation layer (14), the wire removal step (Fig. 26) is carried out by attacking said nucleation layer (14) chemically (See ¶ 0069, ¶ 0073) (Notes: the nucleation layer does not specify any particular structure/material such that the limitation is met).
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2 949 278 1 A1 to Gasse et al. (“Gasse”) (U.S. Patent Application Publication No. 2012/0164767 A1 to Gasse et al. (“Gasse”)) and U.S. Patent Application Publication No. 2011/0089401 A1 to Hiraiwa et al. (“Hiraiwa”) as applied to claim 1 above, and further in view of U.S. Patent No. 6,340,822 B1 to Brown et al. (“Brown”). The teachings of Gasse and Hiraiwa have been discussed above.										As to claim 10, although Gasse discloses in which the wires (16) are removed (See Fig. 26), Gasse and Hiraiwa do not further disclose in which the wires are removed by a mechanical action causing said wires to break.							However, Brown does disclose in which the wires (14) are removed by a mechanical action causing said wires to break (See Fig. 3B, Fig. 3C, Column 6, lines 37-53).													In view of the teaching of Brown, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Gasse to have in which the wires are removed by a mechanical action causing said wires to break because the wires are known to be removed by chemical, mechanical, and chemical-mechanical processes to obtain a desired profile (See Column 6, lines 37-53).		As to claim 11, Gasse in view of Brown further discloses in which the mechanical action is delivered by ultrasound, or by a high-pressure jet of fluid, or in the presence of a solid tool (CMP) (See Column 6, lines 37-53). 

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
LÔWGREN (US 2011/0309382 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815